Citation Nr: 1104256	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-29 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to an effective date earlier than October 16, 
2007, for the grant of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
April 1968 to April 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In a 
February 2008 rating decision, the RO declined to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for bilateral hearing loss.  Subsequently in an April 
2009 rating decision, the RO reopened the Veteran's claim for 
service connection for bilateral hearing loss and granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective October 16, 2007.  
Additionally, in a January 2009 rating decision, the RO denied 
service connection for tinnitus. 

The issues of service connection for tinnitus and an initial 
compensable evaluation for bilateral hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection 
for bilateral hearing loss on January 5, 1971.  This claim was 
denied in a May 1971 rating decision.  The Veteran did not appeal 
that decision, and it became final.

2.  The Veteran contacted the RO to reopen his previously denied 
claim for service connection for bilateral hearing loss on 
October 16, 2007.  That claim was initially denied in a February 
2008 rating  decision.  In an April 2009 rating decision, service 
connection was subsequently was granted, effective October 16, 
2007.

3.  There was no informal or formal claim, or written intent to 
file a claim for service connection bilateral hearing loss dated 
after the May 1971 denial and prior to the October 16, 2007, 
claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 16, 2007, 
for the grant of service connection for bilateral hearing loss, 
have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.114, 3.400, 3.816 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the 
effective date assigned following the grant of entitlement to 
service connection for bilateral hearing loss. Once a claim is 
granted it is substantiated and additional notice is not 
required. Thus, any defect in the notice is not prejudicial.   
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been associated with the claims 
folder.  38 U.S.C.A. § 5103A (West 2002).  As such, the Board 
finds that there is no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 2002), 
or 38 C.F.R. § 3.159 (2010), and that the Veteran will not be 
prejudiced as a result of the Board's adjudication of his claim.

Earlier Effective Date

The Veteran seeks an effective date earlier than the currently 
assigned October 16, 2007, for service connection for bilateral 
hearing loss.

The effective date for the grant of service connection based upon 
an original claim, a claim reopened after final disallowance, or 
a claim for increase is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; otherwise 
it will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris, may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim. 38 C.F.R. § 3.155 (2010); Norris v. West, 
12 Vet. App. 413 (1999).

The Veteran filed a claim for service connection for bilateral 
hearing loss at the RO on January 5, 1971.  This claim was denied 
in a May 1971 rating decision.  The Veteran did not appeal that 
decision.

In an October 16, 2007, telephone conversation with an RO 
employee, the Veteran requested to reopen his claim.  In a 
February 2008 rating decision, the RO determined that new and 
material evidence sufficient to reopen the claim had not been 
submitted.  The Veteran appealed this decision to the Board, but 
during the appeal period, in an April 2009 rating decision, the 
RO granted service connection for bilateral hearing loss 
effective October 16, 2007.

Because the current effective date of service connection was 
based upon the date of the Veteran's October 2007 telephone 
communication to reopen the claim, the next question before the 
Board is whether there are any earlier, non-final, applications 
to reopen the claim upon which an earlier effective date of 
service connection may be granted.

As noted above, the Veteran filed his initial claim for service 
connection for bilateral hearing loss at the RO on January 5, 
1971.  This claim was denied in a May 1971 rating decision.  The 
Veteran did not appeal that decision.

The Veteran applied to reopen his claim on October 16, 2007.  In 
an April 2009 rating decision, the RO determined that new and 
material evidence sufficient to reopen the claim had been 
submitted and subsequently granted service connection.

The record contains no other communication prior to the 
ultimately-successful October 2007 application which could be 
interpreted as an informal claim to support the award of an 
earlier effective date for service connection for bilateral 
hearing loss.  Thus, in this case, the only date that could serve 
as a basis for the award of service connection is the date of 
receipt of the Veteran's new claim for service connection on 
October 16, 2007.  There is no legal entitlement to an earlier 
effective date for bilateral hearing loss.  As such, the claim 
must be denied.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an earlier effective 
date for service connection for bilateral hearing loss, and that 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an effective date earlier than October 16, 2007, 
for the grant of service connection for bilateral hearing loss is 
denied.


REMAND

As to the claims for service connection for tinnitus and an 
initial compensable evaluation for bilateral hearing loss, the 
Board notes that further development is warranted.  

In a January 7, 2009, rating decision, the RO denied service 
connection for tinnitus, and the Veteran was notified of this 
decision in a January 23, 2009, letter.  In a January 19, 2010, 
telephone call to the RO, the Veteran indicated that he wanted to 
appeal the issue of service connection for tinnitus.  The Board 
observes that this  disagreement was received within one year of 
notification of the January 2009 decision, and finds as such that 
a timely notice of disagreement has been filed as to the claim 
for service connection for tinnitus.  The RO has not issued the 
Veteran a statement of the case that addresses this issue, 
therefore a remand is necessary to correct this procedural 
deficiency.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.26, 19.29, 19.30 (2010); Manlincon v. West, 12 Vet. App. 
238 (1999) (holding that where a claimant files a notice of 
disagreement and the RO has not issued a statement of the case, 
the issue must be remanded to the RO for a statement of the 
case).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  While the Veteran was 
afforded an examination for his bilateral hearing loss in January 
2010, his disability appears to have worsened.  Notably, on a 
private audiology report dated in March 2010, the audiogram 
reflects worse hearing than shown at the January 2010 
examination.  How3ever, the private March 2010 report does not 
show speech discrimination test results and the examiner did not 
comment as to the reason why such testing was not completed.  See 
38 C.F.R. § 4.85 (c) (2010).  The Court has held that, where 
entitlement to compensation has already been established, and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  As the current level of disability is at 
issue, a contemporaneous examination of the Veteran's bilateral 
hearing loss is necessary to accurately assess his disability 
picture.

Accordingly, the case is REMANDED for the following actions:

1.	Issue a statement of the case pertaining 
to the claim of service connection for 
tinnitus.  The Veteran is hereby notified 
that, following the receipt of the 
statement of the case concerning this 
claim, a timely substantive appeal must be 
filed if appellate review by the Board of 
the claim is desired.

2.	Schedule the Veteran for an examination to 
determine the current severity and effect 
of his hearing loss on his occupational 
functioning and daily activities.  All 
indicated tests should be conducted.  The 
claims file must be made available and 
reviewed by the examiner.  In addition to 
objective test results, the examiner 
should fully describe the functional 
effects caused by the hearing disability 
in his or her final report, including 
specifically the impact of any such effect 
on the Veteran's employability.  The 
examiner should also address whether, and 
to what extent, the Veteran's hearing loss 
decreases his ability to communicate 
effectively with other people.  A report 
should be prepared and associated with the 
Veteran's VA claims folder.

3.	Notify the Veteran that it is his 
responsibility to report for the scheduled 
VA examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	After undertaking any additional 
development which it deems to be 
necessary, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


